Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 1 of 20 PageID #: 1



                       UNITED STATES DISTRICT CO RT FOR THE 3
                               EASTERN DISTRICT OF TEXAS f |J ® §7 El
                                                                                 Jb »       I.?! *, S


   CRAIG CUNNINGHAM,                               § FES 0 8 20!$
   Plaintiff,
                                                                               iexas easte
   V.

                                                   §
   AAA Law Group, LLC, Edgar Benes, Edgar
   A. Benes, P.A., Trimerge Consulting Group,
   Inc., Debt Pay Gateway, Inc., Capital Debt      §
   Solutions, LLC, Justin O Dell, Matthew          §
   Mullen, Philip Stevens, John/Jane Does 1-5

    efendant




                                  Plaintiffs Original Complaint


                                               Parties

   1. The Plaintiff is Craig Cunningham and natural person and was present in Texas for all

        calls in this case in Collin County.

   2. AAA Law Group, LLC is a Florida corporation that can be served via registered

        agent Edgar Benes, 2300 NW Corporate Blvd Suite 222, Boca Raton, FL 33431.

   3. Edgar Benes is a Florida attorney, not licensed to practice law in Texas and can be

        served at 2300 NW Corporate Blvd., ste 222 Boca Raton, FL 33431

   4. Edgar A Benes, PA is a Florida corporation that can be served via registered agent

        Edgar Benes, 2300 NW Corporate Blvd Suite 222, Boca Raton, FL 33431.

   5. Tri merge Consulting Group, Inc., is an Arizona corporation that can be served via

        registered agent Chris Culpepper, 11445 E Via Linda # 2-467, Scottsdale, AZ 85259

        or Matthew Mullen 945 W. Broadway 2115, Mesa, Az 85210.
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 2 of 20 PageID #: 2




   6. Matthew Mullen is a natural person and manager of Tri Merge Consulting Group,

      Inc., and can be served at 635 S. Ellis St., APT 2010 Chandler, AZ 85224.

   7. Debt Pay Gateway, Inc is a California corporation that can be served via registered

      agent Christopher Queen, 120 Binningham Dr., ste 245, Cardiff, CA 92007

   8. Capital Debt Solutions, LLC is an Arizona corporation and can be served via

      registered agent Justin Odell at 1940 W. University Dr., Mesa, Az 85201 or 1727 W

      Emelita Ave Apt 2005 Mesa, Az 85202.

   9. Justin O dell is a natural person and corporate officer of Capital Debt Solutions who

      can be served at 1727 W Emelita Ave Apt 2005 Mesa, Az 85202 or 1940 W.

      University Dr., Mesa, Az 85201.

   10. Phillip Stevens is the name of a natrual person whose identity and address is not

      completely known to the Plaintiff.




                               JURISDICTION AND VENUE

   11. Jurisdiction. This Court has federal-question subject m tter jurisdiction over

      Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal

      statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This Court has

      supplemental subject matter jurisdiction over Plaintiffs claim arising under Texas

      Business and Commerce Code 305.053 because that claim: arises from the same

      nucleus of operative fact, i.e.. Defendants telemarketing robocalls to Plaintiff; adds

      little complexity to the case; and doesn’t seek money damages, so it is unlikely to

      predominate over the TCPA claims.

   12. Personal Jurisdiction. This Court has general personal jurisdiction over the
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 3 of 20 PageID #: 3




      defendant because they have repeatedly placed calls to Texas residents, and derive

      revenue from Texas residents, and the sell goods and services to Texas residents,

      including the Plaintiff.

   13. This Court has specific personal jurisdiction over the defendants because the calls at

      issue were sent by or on behalf of Teliamarie Lamb and DR. Finance, LLC.

   14. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(l)-(2)

      because a substantial part of the events giving rise to the claims the calls and sale of

      goods and services directed at Texas residents, including the Plaintiff occurred in

      this District and because the Plaintiff resides in this District, residing in the Eastern

      District of Texas when he recieved a substantial if not every single call from the

      Defendants that are the subject matter of this lawsuit.

   15. This Court has venue over the defendants because the calls at issue were sent by or on

      behalf of the above named defendants to the Plaintiff a Texas resident.

      THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. §

      227

   16. In 1991, Congress enacted the TCPA in response to a growing number of consumer

      complaints regarding telemarketing.

   17. The TCPA makes it unlawful to make any call (other than a call made for emergency

      purposes or made with the prior express consent of the called party) using an

      automatic telephone dialing system or an artificial or prerecorded voice ... to any

      telephone number assigned to a ... cellular telephone service. 47 U.S.C. §

      227(b)(l)(A)(iii).
   18. The TCPA makes it unlawful to initiate any telephone call to any residential
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 4 of 20 PageID #: 4




      telephone line using an artificial or prerecorded voice to deliver a message without

      the prior express consent of the called party, unless the call is initiated for emergency

      purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by

      the United States, or is exempted by rule or order of the Federal Communication

      Commission ( FCC”). 47 S.C. § 227(b)(1)(B).

   19. The TCPA provides a private cause of action to persons who receive calls in violation

      of § 227(b). 47 U.S.C. § 227(b)(3).

   20. Separately, the TCPA bans making telemarketing calls without a do-not-call policy

      available upon demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(1).1

   21. The TCPA provides a private cause of action to persons who receive calls in

      violation of § 227(c) or a regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).

   22. According to findings of the FCC, the agency vested by Congress with authority to

      issue regulations implementing the TCPA, automated or prerecorded telephone calls

      are a greater nuisance and invasion of privacy than live solicitation calls and can be

      costly and inconvenient.

   23. The FCC also recognizes that wireless customers are charged for incoming calls

      whether they pay in advance or after the minutes are used. In re Rules and

      Reg lations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Red. 14014,

       14115 165 (2003).

   24. The FCC requires “prior express written consent” for all autodialed or prerecorded

      telemarketing robocalls to wireless numbers and residential lines. In particular: [A]

      consumer s written consent to receive telemarketing robocalls must be signed and be


   1 See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
   (codifying a June 26, 2003 FCC order).
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 5 of 20 PageID #: 5




      sufficient to show that the consumer: (1) received clear and conspicuous disclosure

      of the consequences of providing the requested consent, i. e., that the consumer will

      receive future calls that deliver prerecorded messages by or on behalf of a specific

      seller; and (2) having received this information, agrees unambiguously to receive

      such calls at a telephone number the consumer designates. In addition, the written

      agreement must be obtained without requiring, directly or indirectly, that the

      agreement be executed as a condition of purchasing any good or service.

   25. In the Matter of Rules & Reg lation Implementing the Tel. Consumer Prot. Act of

      1991, 27 FCC Red. 1830, 1844 Tf 33 (2012) (footnote and internal quotation marks

      omitted). FCC regulations generally establish that the party on whose behalf a

      solicitation is made bears ultimate responsibility for any violations. In the Matter of

      Rules and Regulations Implementing the Tel. Cons mer Prot. Act of 1991, 10 FCC

      Red. 12391, 123971 13 (1995).

   26. The FCC confirmed this principle in 2013, when it explained that “a seller ... may be

      held vicariously liable under federal common law principles of agency for violations

      of either section 227(b) or section 227(c) that are committed by third-party

      telemarketers.” In the Matter of the Joint Petition Filed by Dish Network, LLC, 28

      FCC Red. 6574, 6574 11 (2013).

   27. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569

      F.3d 946, 951-52 (9th Cir. 2009).

   28. A corporate officer involved in the telemarketing at issue may be personally liable

      under the TCPA. E.g., Jackson Five Star Catering, Inc. v. Reason, Case No. 10-


       10010, 2013 US. Dis LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) (“[M]any
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 6 of 20 PageID #: 6




      courts have held that corporate actors can be individually liable for violating the

      TCPA where they had direct, personal participation in or personally authorized the

      conduct found to have violated the statute. (internal quotation marks omitted));

      Maryland v. Unive sal Elections, 787 F. Supp. 2d 408, 415 - 16 (D. Md. 2011) ( If

      an individual acting on behalf of a corporation could avoid individual liability, the

      TCPA would lose much of its force. ).

                       The Texas Business and Commerce Code 305.053

   29. The Texas Business and Commerce code has an analogus portion that is related to the

      TCPA and was violated in this case.

   30. The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or

      subchapter A and seek $500 in statutory damages or $1500 for willful or knowing

      damages.

                                  FACTUAL ALLEGATIONS

   31. Rachel with Card Services is the bane of telemarketing calls for many consumers.

      These are calls long since described by the FTC as fraudulent, misleading, and

      offering false promises and exaggerated claims to consumers. These scams have taken

      place for years and continue to this day. Edgar Benes is the ring leader of one of these

      scam operations and has directed this scam through the guise of his professional legal

      advice.


            AAA Law Group, LLC, Edgar Benes, E gar A. Benes, P.A., Trimerge

        Consulting Group, Inc., Debt Pay Gateway, Inc., Capital Debt Solutions, LLC,

            Justin O Bell, Matthew Mullen, and Philip Stevens calls to the Plaintiff

   32. Mr. Cunningham received multiple calls from a variety of spoofed caller ID s that
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 7 of 20 PageID #: 7




      contained a pre-recorded message and were initiated using an automated telephone

      dialing system. The calls were on behalf of AAA Law Group, LLC, Edgar Benes,

      Edgar A. Benes, P.A., Trimerge Consulting Group, Inc., and Debt Pay Gateway, Inc

      and offered the debt settlement services of the above named entities and individuals.

   33. The calls were initiated by Capital Debt Solutions at the direction of Justin Odell, Tri

      Merge Consulting Group, Inc. at the direction of Matthew Mullen for the benefit of

      AAA Law Group, LLC, Edgar Benes, Edgar A. Benes, P.A., Trimerge Consulting

      Group, Inc., and Debt Pay Gateway, Inc.


   34. The calls had a delay of 3-4 seconds of dead air before the pre-recorded message

      began indicating the calls were initiated using an ATDS. The Plaintiff recieved calls

      directly from Tri Merge consulting Group and received contracts for services between

      the Plaintiff and the defendants Edgar Benes, AAA Law Group, LLC and Debt Pay

      Gateway, Inc., (see Ex A, B, C, and D) The Plaintiff communicated with the

      defendants and gave the name of Craig Jackson , this this is the name reflected in

      the paperwork.

                                          Alleged Calls

   Date/Time            Type Number             Duration Direction Dec 2018
     26/12/2018 9:34 PM call (161)533-1789     52s       inbound 11 calls
     26/12/2018 8:13 PM call (615) 331-7890    1m 9s      inbound
     19/12/2018 9:23 PM call (161)533-1789     41s        inbound
     17/12/2018 3:37 PM call (615) 331-7890    1m 9s      inbound
     17/12/2018 3:33 PM call (161)533-1789     1m 9s      inbound
     14/12/2018 8:14 PM call (161)533-1789     1m 9s      inbound
     12/12/2018 9:37 PM call                   19m 20s    inbound
     12/12/2018 8:09 PM call                   5m 31s     inbound
     11/12/2018 5:51 PM call (161)533-1789     35s        inbound
     08/12/2018 1:30 PM call (161)533-1789     1m 9s      inbound
     07/12/2018 9:44 PM call (615) 331-7890    1m 9s      inbound
                                                                    Jan 2019
     22/01/2019 5:42 PM call   (520) 585-5898 36m 45s inbound       21 calls
     22/01/2019 5:35 PM call   (480) 999-0052 7m 4s   inbound
     22/01/2019 5:15 PM call   (480) 999-0052 7m 20s inbound
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 8 of 20 PageID #: 8




     22/01/2019 3:43 PM call                  18m 34s   inbound
     22/01/2019 2:57 PM call   (615) 331-7890 1m 9s     inbound
     17/01/2019 3:59 PM call   (615) 331-7890 1m 9s     inbound
     11/01/2019 4:06 PM call   (615) 331-7890 33s       inbound
     10 01/2019 9:39 PM call   (615) 331-7890 1m 9s     inbound
     10/01/2019 6:51 PM call   (161)533-1789 1m 9s      inbound
     08/01/2019 7:53 PM call                  18s       inbound
     08/01/2019 6:01 PM call                  5s        inbound
     08/01/2019 6:01 PM call                  6s        inbound
     08/01/2019 6:01 PM call                  11s       inbound
     08/01/2019 6:01 PM call                  11s       inbound
     08/01/2019 6:01 PM call                  11s       inbound
     08/01/2019 6:01 PM call                  6s        inbound
     08/01/2019 6:00 PM call                  8s        inbound
     08/01/2019 6:00 PM call                  21s       inbound
     08/01/2019 5:59 PM call                  37s       inbound
     08/01/2019 1:42 PM call                  1m 13s    inbound
     08/01/2019 1:02 PM call   (161)533-1789 39m 17s    inbound
     04/01/2019 4:25 PM call   (615) 331-7890 1m 9s     inbound
                                                                  Feb 2019
     07/02/2019 5:43 PM call   (615) 331-4188 4m 57s    inbound   10 calls
     07/02/2019 5:03 PM call   (615) 331-8573 37s       inbound
     07/02/2019 3:48 PM call   (480) 771-3495 19m       inbound
     07/02/2019 3:24 PM call   (480) 771-3495 5s        inbound
     07/02/2019 3:24 PM call   (480) 771-3495 30s       inbound
     06/02/2019 7:44 PM call   (480) 771-3495 59s       inbound
     04/02/2019 4:11 PM call   (480) 771-3495 1m 18s    inbound
     04/02/2019 4:10 PM call   (480) 771-3495 20s       inbound
     04/02/2019 3:56 PM call   (480) 771-3495 9m 5s     inbound
     04/02/2019 3:49 PM call   (480)771-3495 5m 36s     inbound



   35. In 2018 and 2019, the Plaintiff recieved multiple calls from multiple spoofed and

      non-working caller ID s all designed to trick consumers into picking up the phone by

      using false, misleading, and fraudulent caller ID’s. These calls were not related to an

      emergency purpose or any consent provided by the Plaintiff. The Plaintiff alleges a

      total of 42 calls.

   36. One call was from 615-331-1789 to 615-331-7262 on 1/8/2019 and contained a pre¬

      recorded message and was initiated by an automated telephone dialing as indicated by

      a 3-4 second delay of dead air when the call first connected. This call contained a pre¬

      recorded message which stated: This i not a solicitation call. Hi, this is the credit
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 9 of 20 PageID #: 9




      card holder reward center with Visa Mastercard. We have been monitoring your credit

      card accounts for the last 6 months. Congratulations on your excellent payment

      history! You now qualify for a 0% interest rate on all your credit card accounts. If you

      have completed this process or are not interested, press 3 now. Otherwise press 1 now


      to speak...


   37. The Plaintiff spoke with an unknown agent with a thick foreign accent who claimed

      that he was with account services and could lower the Plaintiff s credit card rates

      to 0%. The Plaintiff gave the unique pseudonym of Craig Jackson in order to track

      and associate all future calls to these telemarketers. The agents referred the Plaintiff

      to an affiliate of Capital Debt Solutions, LLC that transferred the Plaintiff s

      information to Capital Debt Solutions, LLC and finally to Tri Merge Consulting

      Group, LLC. Tri Merge Consulting Group later on 1/22/2019. The Plaintiff recieved

      multiple calls from Trimerge directly on this date from 480-999-0052 and Trimerge

      emailed the Plaintiff a contract with Edgar Benes and AAA Law Group, LLC a

      company owned and controlled by Edgar Benes, a Florida attorney that is not licensed

      to practice law in Texas.

   38. The 1789 number is a non-working number and was picked specifically because it is

      very similar to the Plaintiffs actual phone number of 7262 and is called

      “Neighborhood spoofing designed to trick consumers into picking up the call as it

      appears to be a local call. This call contained a pre-recorded message after a 3-4

      second pause of dead air. Upon further conversation with the representative who had

      a thick foreign accent and sounded as if he was calling from overseas, the Plaintiff

      was transferred live to a “verification rep and then finally to an agent who stated he
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 10 of 20 PageID #: 10




       was with Trimerge Consulting Group, Inc., who in turn offered the Plaintiff a contract

       with Edgar Benes, AAA Law Group, and Edgar A. Benes, PA, and Debt Pay

       Gateway, Inc for debt relief services.

    39. AAA Law Group, LLC, Edgar Benes, Edgar A. Benes, P.A., Trimerge Consulting

       Group, Inc., Debt Pay Gateway, Inc., Capital Debt Solutions, LLC, Justin O Dell,

       Matthew Mullen, and Philip Stevens knew full well that overseas telemarketers were

       placing calls on their behalf to consumers across the country pitching debt relief

       services by Teliamarie Lamb and DR. Finance, LLC which was initiated using an

       automated telephone dialing system and contained a pre-recorded message.

    40. Mr. Cunningham has a limited data plan. Incoming text messages chip away at his

       monthly allotment.

    41. Mr. Cunningham has limited data storage capacity on his cellular telephone.

       Incoming calls from AAA Law Group, LLC, Edgar Benes, Edgar A. Benes, P.A.,

       Trimerge Consulting Group, Inc., Debt Pay Gateway, Inc., Capital Debt Solutions,

       LLC, Justin O Dell, Matthew Mullen, and Philip Stevens and his related entities

       consumed part of this capacity.

    42. No emergency necessitated the calls

    43. Each call was sent by an ATDS.

             AAA La Group, LLC, Edgar Benes, Ed ar A. Benes, P.A., Trimerge

         Consulting Grou , Inc., Debt Pay Gateway, Inc., Capital Debt Solutions, LLC,

           Justin O Dell, Matthew Mullen, and Philip Stevens, Knowing and Willful

                    Violations of Telemarketing Regulations 47 USC 227(c)(5)

    44. Mr. Cunningham asked for an internal do-not-call policy from all parties in this case.
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 11 of 20 PageID #: 11




       but none of the defendants sent the Plaintiff a inte al do-not-call policy upon

       demand.


    45. The telemarketers that called falsely identified themselves claiming to be with card

       services instead of truthfully saying that they were calling on behalf of Edgar Benes

       and AAA Law Group, LLC or Edgar A Benes, PA.

    46. AAA Law Group, LLC, Edgar Benes, Edgar A. Benes, P.A., Trimerge Consulting

       Group, Inc., Debt Pay Gateway, Inc., Capital Debt Solutions, LLC, Justin O Dell,

       Matthew Mullen, and Philip Stevens knowingly violated the TCPA by initiating or

       hiring telemarketers to initiate automated calls with pre-recorded messages to the

       Plaintiff.

    47. AAA Law Group, LLC, Edgar Benes, Edgar A. Benes, P.A., Trimerge Consulting

       Group, Inc., Debt Pay Gateway, Inc., Capital Debt Solutions, LLC, Justin O’Dell,

       Matthew Mullen, and Philip Stevens never sent Mr. Cunningham any do-not-call

       policy.

    48. AAA Law Group, LLC, Edgar Benes, Edgar A. Benes, P.A., Trimerge Consulting

       Group, Inc., Debt Pay Gateway, Inc., Capital Debt Solutions, LLC, Justin O’Dell,

       Matthew Mullen, and Philip Stevens did not have a written do-not-call policy while

       calls were placed on their behalf to the Plaintiff. .

    49. AAA Law Group, LLC, Edgar Benes, Edgar A. Benes, P.A., Trimerge Consulting

       Group, Inc., Debt Pay Gateway, Inc., Capital Debt Solutions, LLC, Justin O’Dell,

       Matthew Mullen, and Philip Stevens did not train its agents engaged in telemarketing

       on the existence and use of any do-not-call list.

    50. AAA Law Group, LLC, Edgar Benes, Edgar A. Benes, P.A., Trimerge Consulting
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 12 of 20 PageID #: 12




       Group, Inc., Debt Pay Gateway, Inc., Capital Debt Solutions, LLC, Justin O Dell,

       Matthew Mullen, and Philip Stevens calls did not provide Mr. Cunningham with the

       name of the individual caller or the name of the person or entity on whose behalf the

       call was being made.

       AAA Law Group, LC, Edgar Benes, Edgar A. Benes, P.A., Trimerge

       Consulting Grou , Inc., Debt Pay Gateway, Inc., Capital Debt Solutions, LLC,

       Justin 0?Bell, Matthew Mullen, and Philip Stevens control over their entities

       and knowledge of its Illegal Robocalling and Telemarketing

    51. At all times relevant to the claims alleged herein, Edgar Benes was the sole corporate

       officer and executive in charge of Edgar A. Benes, PA and AAA Law Group, LLC,

       and. Each and every call was placed on behalf of the corporate entites owned by

       Edgar Benes.




    52. Edgar Benes was aware that automated calls were being placed on behalf of his

       corporations and himself en masse to people, including Plaintiff, and had recieved

       previous complaints about these types of calls

    53. As the corporation’s senior-most executive, Edgar Benes had the power to stop these

       spam campaigns.

    54. As these corporation’s, senior-most executive, Edgar Benes had the power to fire the

       managers, affiliates, agents, and employees taking part of the day-to-day operations

       of these illegal robocalling operations. Despite this knowledge of illegal

       telemarketing, Edgar Benes continued to use the services of the exact same

       telemarketers, which resulted in the Plaintiff being called additional times on his
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 13 of 20 PageID #: 13




       behalf and at his direction.

    55. Instead, Edgar Benes allowed the calls to continue and the responsible managers,

       affiliates, agents, and telemarketers to keep their jobs despite his knowledge of

       frequent do-not-call complaints from recipients of these messages, including the

       Plaintiff.

      TRIMERGE CONSULTING AND MATTHEW MULLEN s INVOLVEMENT

            AND KNOWLEDGE OF THE ILLEGAL TELEMARKETING CALLS

    56. At all times relevant to the claims alleged herein, Matthew Mullen was the sole

       corporate officer and executive in charge of Trimerge Consulting Group, Inc, and.

       each and every call was placed on behalf of the corporate entites owned by Matthew

       Mullen

    57. Matthew Mullen was aware that automated calls were being placed on behalf of his

       corporations and himself en masse to people, including Plaintiff, and had recieved

       previous complaints about these types of calls

    58. As the corporation s senior-most executive, Matthew Mullen had the power to stop

       these spam campaigns.

    59. As these corporation s, senior-most executive, Matthew Mullen had the power to fire

       the managers, affiliates, agents, and employees taking part of the day-to-day

       operations of these illegal robocalling operations. Despite this knowledge of illegal

       telemarketing, Matthew Mullen continued to use the services of the exact same

       telemarketers, which resulted in the Plaintiff being called additional times on his

       behalf and at his direction.

    60. Instead, Matthew Mullen allowed the calls to continue and the responsible managers.
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 14 of 20 PageID #: 14




       affiliates, agents, and telemarketers to keep their jobs despite his knowledge of

       frequent do-not-call complaints from recipients of these messages, including the

       Plaintiff.

     CAPITAL DEBT SOLUTIONS, LLC AND JUSTIN ODELL s MVOLEVEMENT

                                        AND KNOWLEDGE

    61. At all times relevant to the claims alleged herein, Justin Odell was the sole corporate

       officer and executive in charge of Capital Debt Solutions, LLC and. each and every

       call was placed on behalf of the corporate entites owned by Justin Odell

    62. Justin Odell was aware that automated calls were being placed on behalf of his

       corporations and himself en masse to people, including Plaintiff, and had recieved

       previous complaints about these types of calls. Justin Odell even stated to the Plaintiff

       that he had previously paid fines and settlements related to telemarketing calls on

       behalf of his corporation.

    63. As the corporation s senior-most executive, Justin Odell had the power to stop these

       spam campaigns.

    64. As these corporation’s, senior-most executive, Justin Odell had the power to fire the

       managers, affiliates, agents, and employees taking part of the day-to-day operations

       of these illegal robocalling operations. Despite this knowledge of illegal

       telemarketing, Justin Odell continued to use the services of the exact same

       telemarketers, which resulted in the Plaintiff being called additional times on his

       behalf and at his direction.

    65. Instead, Justin Odell allowed the calls to continue and the responsible managers,

       affiliates, agents, and telemarketers to keep their jobs despite his knowledge of
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 15 of 20 PageID #: 15




       frequent do-not-call complaints from recipients of these messages, including the

       Plaintiff.

                      The Plaintiffs cell phone is a residential number

    66. The text messages were to the Plaintiffs cellular phonne 615-331-7262, which is the

       Plaintiffs personal cell phone that he uses for personal, family, and household use.

       The Plaintiff maintains no landline phones at his residence and has not done so for at

       least 10 years and primarily relies on cellular phones to communicate with friends and

       family. The Plaintiff also uses his cell phone for navigation purposes, sending and

       receiving emails, timing food when cooking, and sending and receiving text

       messages. The Plaintiff further has his cell phone registered in his personal name,

       pays the cell phone from his personal accounts, and the phone is not primarily used

       for any business purpose.

                Violations of the Texas Business and Com erce Code 305.053

    67. The actions of AAA Law Group, LLC, Edgar Benes, Edgar A. Benes, P.A., Trimerge

       Consulting Group, Inc., Debt Pay Gateway, Inc., Capital Debt Solutions, LLC, Justin

       O Dell, Matthew Mullen, and Philip Stevens violated the Texas Business and

       Commerce Code 305.053 by placing automated calls to a cell phone which violate 47

       USC 227(b). The calls violated Texas law by placing calls with a pre-recorded

       message to a cell phone which violate 47 USC 227(c)(5) and 47 USC 227(d) and 47

       USC 227(d)(3) and 47 USC 227(e).

    68. The calls by AAA Law Group, LLC, Edgar Benes, Edgar A. Benes, P.A., Trimerge

       Consulting Group, Inc., Debt Pay Gateway, Inc., Capital Debt Solutions, LLC, Justin

       O’Dell, Matthew Mullen, and Philip Stevens violated Texas law by spoofing the
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 16 of 20 PageID #: 16




       caller ID s per 47 USC 227(e) which in turn violates the Texas statute.


                                 I. FIRST CLAIM FOR RELIEF

        (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                    (Against All Defendants)

            1. Mr. Cunningham realleges and incorporates by reference each and every

    allegation set forth in the preceding paragraphs.

           2. The foregoing acts and omissions of Defendants and/or their affiliates or

    agents constitute multiple violations of the TCP A, 47 U.S.C. § 227(b)(1)(A), by making

    non-emergency telemarketing robocalls to Mr. Cunningham s cellular telephone number

    without his prior express written consent.

           3. Mr. Cunningham is entitled to an award of at least $500 in damages for

    each such violation. 47 U.S.C. § 227(b)(3)(B).

           4. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

    each such knowing or willful violation. 47 U.S.C. § 227(b)(3).

           5. Mr. Cunningham also seeks a permanent injunction prohibiting

    Defendants and their affiliates and agents from making non-emergency telemarketing

    robocalls to cellular telephone numbers without the prior express written consent of the

    called party.
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 17 of 20 PageID #: 17




                                II. SECOND CLAIM FOR RELIEF

           (Telemarketing Without Mandated Safe uards, 47 C.F.R. § 64.1200(d))

                                     (Against All Defendants)

            6. Mr. Cunningham realleges and incorporates by reference each and every

    allegation set forth in the preceding paragraphs.

            7. The foregoing acts and omissions of Defendants and/or their affiliates or

    agents constitute multiple violations of FCC regulations by making telemarketing

    solicitations despite lacking:

                   a. a written policy, available upon demand, for maintaining a do-not-

    call list, in violation of 47 C.F.R. § 64.1200(d)(1);2

                   b. training for the individuals involved in the telemarketing on the

    existence of and use of a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2);3 and,

                   c. in the solicitations, the name of the individual caller and the name

    of the person or entity on whose behalf the call is being made, in violation of 47 C.F.R. §

    64.1200(d)(4).4

           8. Mr. Cunningham is entitled to an award of at least $500 in damages for

    each such violation. 47 U.S.C. § 227(c)(5)(B).

           9. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

    each such knowing or willful violation. 47 U.S.C. § 227(c)(5).




    2 See id. at 425 (codifying a June 26, 2003 FCC order).
    3 See id. at 425 (codifying a June 26, 2003 FCC order).
    4 See id. at 425 - 26 (codifying a June 26, 2003 FCC order).
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 18 of 20 PageID #: 18




            10. Mr. Cunningham also seeks a permanent injunction prohibiting

    Defendants and their affiliates and agents from making telemarketing solicitations until

    and unless they (1) implement a do-not-call list and training thereon and (2) include the

    name of the individual caller and entities name in the solicitations.


            ffl.THIMI) CLAIM FOR RE IEF: Violations of The Texas B siness and

                                       Commerce Code 305.053

           11. Mr. Cunningham realleges and incorporates by reference each and every

    allegation set forth in the preceding paragraphs.

            12. The foregoing acts and omissions of Defendants and/or their affiliates or

    agents constitute multiple violations of the Texas Business and Commerce Code

    305.053, by making non-emergency telemarketing robocalls to Mr. Cunningham s

    cellular telephone number without his prior express written consent in violation of 47

    USC 227 et seq. The Defendants violated 47 USC 227(d) and 47 USC 227(d)(3) and 47

    USC 227(e) by using an ATDS that does not comply with the technical and procedural

    standards under this subsection.

           13. Mr. Cunningham is entitled to an award of at least $500 in damages for

    each such violation.Texas Business and Commerce Code 305.053(b)

           14. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

    each such knowing or willful violation. Texas Business and Commerce Code

    305.053(c).
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 19 of 20 PageID #: 19




                                     IV. PRAYER FOR RELIEF

             WHEREFORE, Plaintiff Craig Cunningham prays for judgment against

    Defendants AAA Law Group, LLC, Edgar Benes, Edgar A. Benes, P.A., Trimerge

    Consulting Group, Inc., Debt Pay Gateway, Inc., Capital Debt Solutions, LLC, Justin

    O Dell, Matthew Mullen, and Philip Stevens jointly and severally as follows:

             A. Leave to amend this Complaint to name additional DOESs as they are

    identified and to conform to the evidence presented at trial;

             B. A declaration that actions complained of herein by Defendants violate the

    TCPA and Texas state law;

             C. An injunction enjoining Defendants and their affiliates and agents from

    engaging in the unlawful conduct set forth herein;

             D. An award of $3000 per call in statutory damages arising from the TCPA

    intentional violations jointly and severally against the corporation and individual for 30

    calls.


             E. An award of $1,500 in statutory damages arising from violations of the

    Texas Business and Commerce code 305.053

             F. An award to Mr. Cunningham of damages, as allowed by law under the

    TCPA;

             G. An award to Mr. Cunningham of interest, costs and attorneys’ fees, as


    allowed by law and equity

             H. Such further relief as the Court deems necessary, just, and proper.
Case 4:19-cv-00105-ALM-CAN Document 1 Filed 02/08/19 Page 20 of 20 PageID #: 20




                                    2/7/2019

    Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
